OPINION — AG — **** COUNTY ASSESSOR — REVALUATION — RATE **** (1) THE COUNTY ASSESSOR MUST USE THE MOST RECENT INFORMATION AVAILABLE TO HIM IN VALUING PROPERTY PLACED ON THE TAX ROLLS. HE SHOULD NOT WAIT UNTIL 1972 TO PLACE PROPERTY ON THE ROLLS AT ITS NEW VALUE.  (2) IT IS NOT DISCRIMINATORY FOR THE COUNTY ASSESSOR TO ESTABLISH AND PROCEED WITH A SYSTEMATIC PLAN FOR REVALUATION THAT WILL BE DONE IN PHASES RESULTING IN SOME PROPERTY BEING PLACED ON THE TAX ROLLS AT ITS NEW VALUE IN ONE YEAR AND OTHER PROPERTY BEING REVALUED AND PLACED ON THE TAX ROLLS AT A HIGHER RATE IN A SUBSEQUENT YEAR.  (3) IT IS NOT NECESSARY THAT ALL PROPERTY BE REVALUED BEFORE PLACING REVALUED PROPERTY ON THE TAX ROLL AT NEW VALUES, PROPERTY MUST BE PLACED ON THE TAX ROLLS AT THE NEW VALUE. CITE: ARTICLE X, SECTION 5, ARTICLE X, SECTION 8, 68 O.S. 1968 Supp., 248.1 [68-248.1], 68 O.S. 1968 Supp., 2427.8 [68-2427.8](A) (PRUDENCE LITTLE) ** SEE: OPINION NO. 73-179 (1973) **